DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Steven Nichols on 02/03/2022.
The application has been amended as follows: 

11.	(Currently Amended)	A method of fabricating a three dimensional object with a three dimensional printing system, the method comprising: 
forming a layer of build material;
with a moveable carriage comprising a print head, selectively depositing a printing agent on to the layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy; [[and]]
with a print controller communicatively coupled to an array of laser modules, individually controlling the array of laser modules to selectively apply energy to sub-regions of the layer of build material in accordance with the selective deposition of the printing agent, wherein each laser module comprises a laser stack, the laser stack comprising a plurality of laser bars, each laser bar comprising a plurality of laser diodes, each laser bar being positioned between two metal parts that function as electrodes and dissipation heatsinks for each laser bar; and
wherein the print controller is configured to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent;
wherein the application of energy to the sub-regions enables localized fusing of build material where printing agent is deposited to fabricate a layer of the three dimensional object.
15.	(Currently Amended)	A non-transitory machine readable medium comprising instructions which, when loaded into memory and executed by at least one processor, cause the processor to:
obtain data representative of a three dimensional object;
generate, based on the data representative of the three dimensional object, print control data to control a print head of a three dimensional printing system, the print control data controlling the selective deposit of a printing agent at a plurality of 
generate, based on the print control data, power supply signals for each laser module in an array of laser modules to apply, selectively, energy to addressable sub-regions of the layer of build material on which print agent has been deposited, wherein each laser module comprises a laser stack, the laser stack comprising a plurality of laser bars, each laser bar comprising a plurality of laser diodes, each laser bar being positioned between two metal parts that function as electrodes and dissipation heatsinks for each laser bar; and
operate a moveable carriage comprising a print head arranged to selectively deposit a printing agent on to a layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy;
wherein the processor is communicatively coupled to the array of laser modules and configured to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 08/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/31/2021 is fully withdrawn.  Claims 11-16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the prior art does not teach or suggest a three dimensional printing system comprising an array of laser modules, wherein each laser module comprises a laser stack, the laser stack comprising a plurality of laser bars, each laser bar comprising a plurality of laser diodes, each laser bar being positioned between two metal parts that function as electrodes and dissipation heatsinks for each laser bar.

SMITH (US 2019/0001557) also teaches a three dimensional printing system comprising: a moveable carriage comprising: a print head arranged to selectively deposit a printing agent on to a layer of build material as the moveable carriage is moved relative to the layer of build material, the printing agent controlling localized fusing of the build material on application of energy (inkjet/drop ejecting printheads; Figs. 1-5 and paras. 0032); an array of laser modules (Figs. 1-5); and a print controller communicatively coupled to the array of laser modules, wherein the print controller is to control activation of individual laser modules of the array of laser modules so as to apply, selectively, energy to addressable sub-regions of the layer of build material on which printing agent has been deposited to control fusing together with the deposited printing agent (Figs. 1, 4, paras. 0010, 0015, 0033, 0040, claims 1, 11).	

However, neither ABBOTT, SMITH nor CRUMP teaches the laser stack configuration required by the instant claims.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 7-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743